The Family Court properly denied the petitioner’s objections *791to the Support Magistrate’s order which dismissed his petition seeking to establish his paternity of the subject child. The petitioner was previously adjudicated the father of the subject child by an order of filiation of the Family Court, Suffolk County, entered January 13, 1993, made upon his earlier petition seeking that relief. Accordingly, the petitioner has already received the relief he requested.
The petitioner’s remaining contentions are without merit. Mastro, J.P., Miller, Balkin and McCarthy, JJ., concur.